UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS MARCUS WILLIAMS, a/k/a Meat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert E. Payne, Senior
District Judge. (2:95-cr-00193-REP-6)


Submitted:   March 8, 2011                 Decided:    March 31, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Marcus Williams, Appellant Pro Se.          Laura Pellatiro
Tayman,   Assistant  United States   Attorney,         Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius Marcus Williams appeals the district court’s

orders denying his motion for a reduction of sentence pursuant

to   18   U.S.C.   § 3582(c)(2)    (2006)   and    denying   his   motion     for

reconsideration.       We   have   reviewed       the   record   and   find   no

reversible error.       Accordingly, we affirm the denial of relief

for the reasons stated by the district court.                United States v.

Williams, No. 2:95-cr-00193-REP-6 (E.D. Va. July 22, 2009). *                  We

dispense    with    oral    argument   because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




      *
       We note that the district court lacked the authority to
consider Williams’s motion for reconsideration.    See United
States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.), cert.
denied, 130 S. Ct. 3530 (2010).



                                       2